Citation Nr: 0722304	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  01-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased disability evaluation for 
weakness and sensory impairment, right hand, currently rated 
as 30 percent disabling.

3.  Entitlement to an increased disability evaluation for 
fracture, left humerus with deformity and marked inversion of 
the carrying angle, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability evaluation for 
degenerative joint disease, left shoulder, secondary to 
fracture of the humerus with deformity and inversion of the 
carrying angle, currently rated as 20 percent disabling.

5.  Entitlement to an increased disability evaluation for 
left elbow with arthritis and limitation of motion, currently 
rated as 20 percent disabling.




6.  Entitlement to an increased disability evaluation for 
internal derangement, right knee, currently rated as 20 
percent disabling.

7.  Entitlement to an increased disability evaluation for 
right knee traumatic arthritis, currently rated as 10 percent 
disabling.

8.  Entitlement to an increased disability evaluation for 
fracture, right radius and ulna with dislocation of the right 
lunate bone with traumatic arthritis, currently rated as 10 
percent disabling.

9.  Entitlement to a compensable evaluation for a laceration 
wound of the scalp.

10.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to June 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and November 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In September 2000, the RO denied entitlement to a rating in 
excess of 20 percent for internal derangement of the right 
knee with traumatic arthritis and entitlement to a rating in 
excess of 10 percent for a fracture of the right radius and 
ulna with dislocation of the right lunate bone and traumatic 
arthritis.  The RO awarded an increased rating of 30 percent 
for sensory impairment of the right hand secondary to a right 
ulna and radius fracture.  A 20 percent rating for a fracture 
of the left humerus with inversion of the carrying angle and 
degenerative joint disease of the elbow and shoulder was 
continued; however, a separate 10 percent rating was awarded 
for limitation of motion of the left elbow with arthritis, 
effective from April 10, 2000.

In November 2001, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disorder, denied entitlement to a 
TDIU, denied entitlement to a compensable rating for a 
laceration wound of the scalp, and awarded a 20 percent 
rating for limitation of motion of the left elbow with 
arthritis, effective from October 30, 2000.

In December 2002, the RO awarded a separate 20 percent rating 
for degenerative joint disease of the left shoulder and a 
separate 10 percent rating for traumatic arthritis of the 
right knee, each effective from April 10, 2000.  The RO also 
awarded an effective date of April 10, 2000, for the 
previously assigned 20 percent rating for limitation of 
motion of the left elbow with arthritis.

At a video-conference hearing in March 2004 before the 
undersigned Veterans Law Judge, the veteran and his wife 
presented testimony as to the issue of TDIU.

In August 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC., for 
further development.

The issue of reopening a claim of service connection for a 
low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC in 
Washington, DC.  The veteran will be notified if any further 
action on his part is required.


FINDINGS OF FACT

1.  The veteran's right median nerve injury is manifested by 
weakened hand and finger strength, sensory deficit, weak 
thumb opposition and inability to fully make a fist; his 
overall disability results in no more than moderate 
incomplete paralysis of the median nerve.

2.  The veteran's residuals of left humerus fracture is 
manifested by a fixed varus deformity with loss of carrying 
angle absent findings of fibrous union, nonunion or loss of 
head.

3.  The veteran's degenerative arthritis of the left shoulder 
is manifested by limitation of motion exceeding 25 degrees 
from side even when considering functional loss of use due to 
pain, impaired endurance and weakened movements.

4.  The veteran's arthritis of the left elbow is manifested 
by functional limitation of motion from 35 degrees of 
extension to 50 degrees of flexion due to flare-ups, pain and 
repeated use.  

5.  The veteran's internal derangement of the right knee 
results in no more than moderate instability or subluxation.




6.  The veteran's traumatic arthritis of the right knee is 
manifested by limitation of extension to 10 degrees, and 
limitation of flexion to 64 degrees when considering 
functional impairment on use.

7.  The veteran's residuals of right radius and ulna fracture 
with dislocation of the right lunate bone with traumatic 
arthritis are manifested by limitation of motion with no 
evidence of ankylosis.

8.  The veteran's service connected laceration wound of the 
scalp is not visible and is asymptomatic.

9.  The veteran's service-connected disabilities, which 
involve substantial functional impairment of the upper 
extremities and right lower extremity, prevent him from 
securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
weakness and sensory impairment, right hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2006).

2.  The criteria for a rating in excess of 20 percent for 
fracture, left humerus with deformity and marked inversion of 
the carrying angle, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2006).

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201 (2006).




4.  The criteria for a rating in excess of 20 percent for 
arthritis of the left elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5206, 5207 (2006).

5.  The criteria for a rating in excess of 20 percent for 
internal derangement of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2006); VAOPGCPREC 9-98 (August 
14, 1998).

6.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 09-04 
(Sept. 17, 2004).

7.  The criteria for a rating in excess of 10 percent for 
fracture, right radius and ulna with dislocation of the right 
lunate bone with traumatic arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006).

8.  The criteria for an increased (compensable) rating for 
laceration wound of the scalp have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-05 (1999-2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-05 (2003-06).

9.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  A section 5103 
notice should advise a claimant of the criteria for 
establishing an effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran filed his claims in April 2000 preceding the 
enactment of the VCAA.  An August 2001 RO letter advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims for increased ratings 
for the right knee, residuals of fracture of the radius and 
ulna, right hand weakness, residuals of fracture of the left 
humerus, and limitation of motion of the left elbow.  He was 
explained the relative duties upon himself and VA in 
developing his claims, including for him to send in evidence 
supporting his claims or advising the RO if there were no 
additional records.  The Board remanded the claim in August 
2004 to cure notice deficiencies concerning the claims for an 
increased rating for laceration wound of the scalp and 
entitlement to TDIU.  RO letters in September 2004 and 
January 2005 advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate all of 
his claims with a specific advisement for him to submit any 
evidence in his possession pertaining to his claims.  The 
claims were subsequently readjudicated in a July 2005 
Supplemental Statement of the Case (SSOC).

The appellant did not receive notice fully complying with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
prior to the initial adjudications.  In such circumstances, 
such error is presumed prejudicial unless it is demonstrated 
that (1) any defect in notice was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice provided what 
was needed, or (3) that a benefit could not possibly have 
been awarded as a matter of law.  Sanders v. Nicholson, 06-
7001 (Fed. Cir. May 16, 2007).  In this case, the veteran has 
identified all available treatment records and provided 
testimony in support of his claims.  In January 2003, he 
submitted a medical statement in support of his TDIU claim 
that demonstrates his general understanding of the 
evidentiary requirements and developmental duties.  He has 
been advised to submit all evidence and information in his 
possession.  The notices provided during the appeal period 
are such that a reasonable person could be expected to 
understand what types of evidence and/or information is 
necessary to substantiate the claims.  As staged ratings are 
not assigned, there is no prejudice to the veteran in failing 
to inform him of the criteria for establishing an effective 
date of award.  The remaining notice deficiencies were cured 
with readjudication of the claims in July 2005.  In short, 
the veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the RO obtained all VA clinical 
records identified by the veteran as relevant to his claims.  
There are no outstanding requests to obtain any private 
medical evidence or information.  The veteran has been 
provided VA examinations during the appeal period, to include 
VA examinations ordered by the Board in August 2004.  The 
examination reports obtained, dated February 2005, contain 
all necessary findings to decide the claims.  There is no 
reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating his 
claims.


II.  Analysis

Historically, the veteran was involved in a motor vehicle 
accident in September 1948 resulting in the following 
diagnoses: (1) fracture, compound, comminuted, left humerus, 
junction of distal and middle thirds; (2) fracture, simple, 
right radius; (3) fracture, simple, complete, ulna styloid, 
right; (4) dislocation of lunate, right; (5) concussion, 
mild; and (5) wound, lacerated, of scalp.  He has been 
awarded service connection for residuals of this motor 
vehicle accident.  He filed a claim for an increased rating 
in April 2000.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

A rating specialist must interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture to accurately represent the 
elements of disability present.  38 C.F.R. § 4.2 (2006).  As 
such, the determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  Residuals of injury to the right hand

The veteran currently holds a 30 percent rating for nerve 
injury to the right hand, manifested by weakness and sensory 
impairment, as well as a separate 10 percent rating for 
limitation of wrist motion as a residual of fracture of the 
right radius and ulna with dislocation of the right lunate 
bone with traumatic arthritis.  The disability involving the 
right wrist will be addressed below in section G of the 
opinion.

The veteran's service medical records show injury to the 
right wrist resulting in definite loss of strength as well as 
anesthesia of the palmar surface of the hand and 3rd finger.  
A July 1961 private orthopedic consultation included his 
report of persistent loss of normal skin sensation in the 
right hand fingers with weakness of grip.  Physical 
examination at that time showed limitation of right wrist 
flexion with loss of grip power (110 pounds on the right 
compared with 340 pounds on the left) as well as scattered 
areas of decreased skin sensation in the fingers and palmar 
aspect of the right hand that did not correspond to any 
specific single nerve injury.  VA examination in December 
1961 diagnosed marked post-traumatic arthritis of right wrist 
with impaired grip.  Subsequent VA examination reports and 
clinical records included his report of dropping items with 
his 3 fingers and thumb being unusable most of the time.  His 
grip strength was described as 50 percent of the left hand.  
X-ray examinations showed deformity in the distal radius, a 
small cortical fragment of the distal radius laterally, and 
degenerative changes at the first metacarpal phalangeal 
joint.  An electromyography and nerve conduction velocity 
(EMG/NCV) study in March 2000 showed mild to moderate sensory 
peripheral neuropathy with no evidence of right median 
neuropathy.

Evidence of record since the filing of his claim in April 
2000 includes a June 2000 VA examination report wherein the 
veteran reported persistent numbness in the thumb, index and 
long finger over the palmar of his right hand.  He described 
diminished hand strength, but being able to use tools and 
utensils.  He was able to write and use keyboards.  
Examination of the right wrist revealed marked loss of motion 
with palmar flexion from 0 to 20 degrees, extension from 0 to 
30 degrees, radial deviation to 15 degrees and ulnar 
deviation to 20 degrees.  He could perform these motions 10 
times.  He had diminished sensation on the radial half of his 
hand from the wrist distally on both the palmar and extensor 
surfaces.  His grip strength was 4/5 bilaterally.  There was 
no evidence of pain, fatigue, weakness or incoordination on 
repeat testing.  The examiner diagnosed history of fracture 
of right radius and dislocation of the right lunate bone with 
residual degenerative joint disease, limitation of motion, 
decreased grip strength and numbness. 

On VA examination in February 2001, the veteran reported 
right hand and wrist pain exacerbated by lifting more than 
two pounds and during cold weather.  Examination showed right 
wrist motion limited by pain to 60 degrees of dorsiflexion, 
40 degrees of palmar flexion, 10 degrees of radial deviation 
and 15 degrees of ulnar deviation.  His 3rd finger was about 
2 cm. away from the palmar crease on making a fist, but his 
thumb opposition was otherwise normal.  His grip strength was 
somewhat decreased.  There was some decreased sensation to 
pinprick in the right median nerve area.  The examiner 
diagnosed status post radius and ulna fracture and 
dislocation with residual weakness, sensory impairment of the 
median nerve, limitation of motion and posttraumatic 
arthritis.  The examiner estimated an additional 5 degree 
loss of dorsiflexion and palmar flexion of the wrist and hand 
due to pain with repeated use, flare-ups and weakness.

On VA examination in September 2002, the veteran additionally 
described increased right hand and wrist symptoms during 
weather changes.  He reported dropping objects due to lack of 
movement and pain.  He could not close the hand completely 
and his grip strength was weak.  Examination showed right 
wrist motion limited by pain to 35 degrees of dorsiflexion, 
15 degrees of radial deviation and 35 degrees of ulnar 
deviation.  After repeated flexion and extension of the 
wrist, he complained of increased pain on dorsiflexion and 
palmar flexion with no further decrease in motion.  There was 
decreased endurance and weakened movement.  His right hand 
showed no tenderness, erythema, or swelling of the finger 
joints.  There was some decreased sensation to pinprick on 
digits 2 through 5 in the palmar areas.  On making a fist, 
his middle, ring and 5th fingers were 1 cm. away from the 
palmar crease.  Thumb opposition was possible with the tip of 
the thumb touching the side of the 5th finger, but weakly.  
His intrinsic hand muscles, as well as grip strength, were 
weak.  The examiner diagnosed residuals of weakness and 
sensory impairment of the right hand secondary to the right 
ulna and radius fracture with weakness of the hands and 
fingers, limited motion of the wrist, osteoarthritis and 
post-traumatic deformity of the wrist.

On VA orthopedic and neurology examinations in February 2005, 
the veteran described pain and weakness of the right hand and 
wrist with numbness involving thumb, index and middle 
fingers.  He could no longer care for his ranch animals due, 
in part, to his right hand and wrist symptoms.  His right 
hand was very susceptible to cold or weather changes with 
aching and pain.  He had difficulty closing his hand and 
holding items that were not fairly large.  He could not grip 
small objects.  He dropped things on a frequent basis.  He 
often ate with his left hand and he could not throw a ball.  
He had to use two hands with a hammer, but he couldn't apply 
much force due to a weak grip.  He could use a screwdriver 
for small amounts of time.  He could type on a keyboard, but 
he had to hunt and peck with one finger.  Orthopedic 
examination showed that he wore braces on the right hand and 
wrist.  There was no atrophy of the hand muscles.  His grip 
strength was very weak.  Thumb opposition with all fingers 
was possible but weak.  He had pain from 25 to 40 degrees of 
wrist dorsiflexion, 25 to 45 degrees of palmar flexion, 12 
degrees of radial deviation, and 20 degrees of ulnar 
deviation.  He was not able to hold a 5-pound weight in his 
hand due to pain, impaired endurance and weakness.  His day-
to-day range of motion of the right wrist was from 0 to 25 
degrees of palmar flexion and dorsiflexion with an additional 
loss of 20 degrees of flexion due to painful motion, impaired 
endurance and weakness with no incoordination. 

The neurologic examiner found no clear atrophy of the right 
hand and 3/5 grip strength.  Some of the veteran's limitation 
of motion appeared be due to arthritis as he could not fully 
close the fingers mechanically.  Flexion of the fingers and 
the distal proximal interphalangeal joints (PIP) were 4/5.  
On coordination testing, rapid movements of the right hand 
were slow.  He had decreased sensation over the middle, index 
and thumb that extended on the palm and a short distance into 
the wrist.  The examiner diagnosed right median neuropathy 
secondary to fracture of the right radius.  The examiner 
stated that, from an employment point of view, the veteran no 
longer had functional use of his right arm.  His grip was 
quite limited and he could not write very legibly.  As such, 
any employment requiring extensive use of the right hand or 
fine motor activity was not advisable.  He could not perform 
heavier motions of the right hand such as hammering, lifting, 
pushing or pulling without modification and assistance from 
the left hand.  He was noted to have an unrelated coexisting 
diffuse peripheral neuropathy.  The examiner opined that, 
from the point of view of the median neuropathy alone, the 
veteran could work in a sedentary setting.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8515 provides the rating criteria for 
paralysis of the major median nerve, and therefore neuritis 
and neuralgia of that nerve.  38  C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006).  Complete paralysis of the major median 
nerve, which is rated as 70 percent disabling, contemplates 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of left thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  The 30 percent rating currently assigned 
contemplates moderate incomplete paralysis of the major 
median nerve.  A higher 50 percent evaluation is provided for 
severe incomplete paralysis of the major median nerve.

The preponderance of the lay and medical evidence establishes 
that the veteran's right median nerve injury is manifested by 
weakened hand and finger strength, sensory deficit, weak 
thumb opposition and inability to fully make a fist.  There 
is no evidence of atrophy, trophic changes, ape hand or 
absence of finger flexion.  A VA neurology examiner in 
February 2005 opined that the veteran's median neuropathy did 
not prevent him from working in a sedentary setting.  An EMG 
study conducted just prior to the appeal period found no 
right median neuropathy.  The Board is of the opinion that 
such findings demonstrate incomplete paralysis of the median 
nerve that is no more than moderate in degree.  The veteran's 
report of symptomatology is credible and consistent with the 
medical evidence of record.  However, the objective clinical 
findings of record demonstrate that right median nerve injury 
does not meet, or more closely approximate, the criteria for 
the next higher rating.  The Board further notes that no 
distinction has been made between the neurologic deficits of 
service connected right median injury and non-service 
connected diffuse neuropathy.  See generally Mittleider v. 
West, 11 Vet. App. 181 (1998).

B.  Residuals of fracture of the left humerus

The veteran currently holds a 20 percent rating for fracture, 
left humerus with deformity and marked inversion of the 
carrying angle.  He also holds a separate disability rating 
for degenerative joint disease of the left shoulder, and a 
separate 10 percent rating for left elbow arthritis with 
limitation of motion.  All of these disabilities impact the 
use of his left upper extremity.

Briefly summarized, the veteran's service medical records 
describe a loss of carrying angle of the left elbow caused by 
lateral angulation of the distal humerus with slight effusion 
into the joint and tenderness over the medial epicondyle.  X-
ray examination showed malunion of the left humerus fracture.  
VA examination in December 1960 diagnosed fracture, distal 
3rd, left humerus, healed with marked radial angulation and 
slight arthritic changes of elbow.  A July 1961 private 
orthopedic consultation showed a varus deformity of the left 
elbow with limitation of flexion.  VA examination in December 
1961 diagnosed fracture of the distal left humerus, 
supercondylar, with inversion of carrying angle and arthritic 
changes of elbow and shoulder.  A September 1963 VA 
examination described a healed fracture of the left distal 
humerus with a 30 degree malunion while a November 1966 VA 
examination described a reversed carrying angle.

On VA examination in June 2000, the veteran complained of 
constant left elbow pain with loss of strength and 
versatility at the elbow joint.  He complained of diminished 
grip strength.  His symptoms were exacerbated with gripping 
and carrying objects, and increased pain in his shoulder 
girdle.  He could only comfortably lift 10 pounds.  He was 
able to perform all activities of daily living and lift 
overhead.  On examination, he could supinate the left forearm 
60 percent and pronate 100 percent.  He had a fixed 15 degree 
varus deformity of the left elbow.  His elbow flexion was 
limited to 100 degrees and extension was limited to 10 
degrees.  He could flex and extend a 2.5 pound weight on 10 
occasions.  The left shoulder demonstrated motion limited to 
90 degrees in flexion and abduction due to pain.  He could 
lift a 2.5 pound weight on three occasions in the forward 
flexion direction, and 10 times on abduction testing.  His 
extension was markedly limited to 40 degrees, and internal 
rotation was 90 degrees.  The examiner estimated an 
additional 20 degree loss of range of motion with repeated 
movement.  The examiner diagnosed fracture of the left 
humerus with residual degenerative joint disease of the left 
elbow, limitation of motion and varus deformity.  There was 
no evidence of pain, fatigue, weakness or incoordination on 
repeat testing.  The examiner also diagnosed degenerative 
joint disease of the left shoulder with limitation of motion.

On VA examination in February 2001, the veteran reported that 
his left elbow and shoulder pain was exacerbated by moving 
and swinging his arm.  He usually walked with his hand in his 
pocket due prevent arm swinging.  Examination of the left 
elbow showed 20 degrees of extension and 90 degrees of 
flexion with associated joint pain.  His forearm pronation 
and supination was normal.  The examiner diagnosed left elbow 
osteoarthritis with limited motion, and healed fracture of 
the distal humerus.  The examiner estimated an additional 5 
degree loss of extension and 10 degree loss of flexion due to 
flare-ups, pain and repeated use.  There was no additional 
range of motion loss due to impaired endurance, weakness or 
incoordination.  The left shoulder range of motion measured 0 
to 100 degrees of elevation and abduction, 85 degrees of 
internal rotation and 90 degrees of external rotation.  His 
strength was normal with no muscle atrophy.  The examiner 
diagnosed status post injury to the left humerus and fracture 
with limitation of motion and osteoarthritis.  The examiner 
estimated an additional 10 degree loss of elevation and 
abduction due to flare-ups and pain with repeated use.  There 
was no additional loss of range of motion due to impaired 
endurance, weakness or incoordination.

On VA examination in September 2002, the veteran reported an 
inability to straighten his left elbow due to pain at the 
humerus.  Overhead activities aggravated his elbow pain.  His 
left shoulder pain interrupted his sleep and was aggravated 
by walking with use of cane.  He could not perform overhead 
activities or do any lifting with his left shoulder.  On 
examination, the left elbow showed no tenderness or swelling.  
His range of motion was 22 degrees of extension with pain and 
100 degrees of flexion with pain.  On repetitive motion, his 
motion was reduced to 20 degrees of extension and 80 degrees 
of flexion.  There was normal forearm pronation and 
supination.  There was loss of carrying angle on the left 
elbow.  The examiner diagnosed left elbow limitation of 
motion with loss of carrying angle due to arthritis.  The 
left shoulder showed no tenderness, spasm or muscle atrophy.  
He had elevation to 80 degrees with pain, adduction to 70 
degrees with pain, internal rotation to 70 degrees with pain, 
and external rotation to 75 degrees with pain.  The veteran 
could not perform repetitive motion due to pain, and had an 
additional 5 degree of motion loss in elevation and abduction 
due to pain, impaired endurance and weakened movements.  

Subsequent x-ray examinations in the clinical setting showed 
healed fracture of the distal humerus with new periosteal 
bone, callous formation across the fracture site, and mild 
angulation of the distal fracture fragment. 

On VA examination in February 2005, the veteran described 
left elbow pain that flared-up two times per week lasting up 
to 11/2 days in duration.  His symptoms increased with weather 
changes and lifting anything more than 20 pounds.  He 
described his left shoulder as markedly limited with constant 
pain.  On examination, the left elbow showed painful motion 
from 15 to 25 degrees in extension and from 50 to 80 degrees 
in flexion.  He had an additional 10 degree loss of extension 
and 30 degree loss of flexion due to painful motion, impaired 
endurance and weakness with no incoordination.  X-ray 
examination showed an old healed fracture of the distal left 
elbow with prominent lateral displacement of essentially one 
shaft-width or slightly less, and mild osteoarthritis at the 
left elbow joint.  Examination of the left shoulder showed no 
tenderness.  He had active and passive range of motion to 60 
degrees elevation with pain to about 75 degrees and abduction 
from 55 degrees to 100 degrees with pain, impaired endurance 
and weakened movement.  His internal rotation was possible to 
90 degrees with no pain, external rotation showed pain at 75 
degrees to a maximum of 80 degrees with pain, impaired 
endurance and weakened movement.  His functional day to day 
range of left shoulder motion was from 0 to 60 degrees with 
an additional loss of 15 degrees on elevation.  His abduction 
was from 0 to 55 degrees with an additional loss of 45 
degrees due to painful motion, impaired endurance and some 
weakened movement.  He had an additional 5 degree loss of 
external rotation, but no functional impairment on internal 
rotation.  X-ray examination showed severe osteoarthritis in 
the acromioclavicular joint; moderate osteoarthritis in the 
glenohumeral joint; and sufficient abnormality of the greater 
tuberosity to suggest chronic rotator cuff degeneration.  The 
examiner diagnosed degenerative joint disease of the left 
shoulder with limited motion.

The veteran's current 20 percent rating, under Diagnostic 
Code 5209-5202, contemplates malunion of the humerus (minor) 
with marked deformity Diagnostic Code 5209) or elbow joint 
fracture (minor) with marked cubitus varus or cubitus valgus 
deformity or with uninited fracture of head of radius 
(Diagnostic Code 5202).  38 C.F.R. § 4.71a (2006).  A higher 
rating under Diagnostic Code 5209 is warranted for fibrous 
union of the humerus, a 50 percent rating is warranted for 
nonunion (false flail joint) and a 70 percent rating is 
warranted for loss of head (flail shoulder).  A higher rating 
under Diagnostic Code 5202 is warranted for flail elbow 
joint.

In this case, there is no evidence of fibrous union of the 
humerus, nonunion (false flail joint or loss of head (flail 
shoulder) to warrant consideration of a higher rating under 
Diagnostic Codes 5202 or 5209.  As the there is no impairment 
of the radius with loss of bone substance, or the hand being 
fixed in supination or hyperpronation, the criteria of 
Diagnostic Codes 5212 and 5213 are not for application.

The veteran's arthritis of the left elbow and shoulder with 
limitation of motion is addressed in sections D and C, 
respectively, below.

C.  Degenerative joint disease of the left shoulder

The veteran's degenerative joint disease of the left shoulder 
has been evaluated as 20 percent disabling under Diagnostic 
Code 5010-5201 since April 10, 2000.  This rating 
contemplates limitation of motion of the minor shoulder at 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  A higher rating still under Diagnostic Code 5201 
would require limitation of minor arm motion to 25 degrees 
from side.  Id.  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in extension, shoulder 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I 
(2006).

The preponderance of the lay and medical evidence shows that 
the veteran's degenerative arthritis of the left shoulder is 
manifested by limitation of motion exceeding 25 degrees from 
side even when considering functional loss of use due to 
pain, impaired endurance and weakened movements.  VA 
examinations in February 2005 showed left shoulder elevation 
to 60 degrees with an estimated 15 degree loss of motion due 
to functional impairment.  The previous VA examinations in 
June 2000, February 2001, September 2002 and February 2005 
showed greater motion of the left shoulder joint.  The 
veteran does not allege limitation of arm motion limited to 
25 degrees from the side.  Accordingly, the criteria for 
rating in excess of 20 percent under Diagnostic Code 5201 
have not been met.

Alternatively, a 30 percent rating could be assigned where 
there was evidence of ankylosis of scapulohumeral 
articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's 
Illustrated Medical Dictionary 86 (28th Ed. 1994).  The 
veteran has active movement of the left shoulder and the 
criteria of Diagnostic Code 5200 do not apply.


D.  Arthritis of the left elbow 

The veteran's left elbow disability, manifested by arthritis 
and limitation of motion, has been rated as 20 percent 
disabling under Diagnostic Code 5010 effective April 10, 
2000.  Diagnostic Code 5010 provides that arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2006).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.

The veteran's left (minor) elbow limitation of motion may be 
evaluated using the criteria for limitation of motion of the 
forearm under Diagnostic Codes 5206 and 5207.  A higher 30 
percent rating is warranted for flexion limited to 55 degrees 
(Diagnostic Code 5206) and extension limited to 100 degrees 
(Diagnostic Code 5207).  The maximum 40 percent rating is 
warranted for flexion limited to 45 degrees (Diagnostic Code 
5206) and extension limited to 110 degrees (Diagnostic Code 
5207).  Normal range of elbow motion is 145 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate I (2006).

The preponderance of the lay and medical evidence establishes 
that the veteran's residuals of fracture of the humerus is 
manifested by a fixed varus deformity with loss of carrying 
angle and functional limitation of motion from 35 degrees of 
extension to 50 degrees of flexion due to flare-ups, pain and 
repeated use.  In this respect, VA examination in February 
2005 measured left elbow limitation of motion from 25 degrees 
of extension to 80 degrees of flexion.  Based upon painful 
motion, impaired endurance and weakness, the examiner found 
the veteran to have lost an additional 10 degrees in 
extension and 30 degrees in flexion.  Based upon the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, the veteran's 
limitation of motion should be measure on this functional 
loss of motion.  The previous VA examination reports show 
similar findings.  Thus, the veteran's limitation of elbow 
motion falls well short of the criteria necessary for a 
higher rating still.  

In so deciding, the veteran's report of left elbow symptoms 
and limitations are credible and consistent with the medical 
evidence of record.  However, the clinical findings and 
medical opinions as to functional limitations demonstrate 
that the veteran's symptoms do not meet, or more nearly 
approximate, the criteria for the next higher rating.

E.  Internal derangement of the right knee

A VA examination in May 1950 established a diagnosis of 
unstable right knee. Traumatic strain of the right knee with 
mild limitation of flexion and minimal arthritic changes was 
diagnosed on VA examination in December 1960.  A July 1961 
private orthopedic consultation showed mild laxity of the 
anterior cruciate as well as medial and lateral ligaments 
with limitation of flexion while VA examination in December 
1961 diagnosed internal derangement of right knee with 
moderate instability and moderate arthritic change.

The veteran's subsequent VA examination reports and clinical 
records reflect his continued complaint of right knee pain.  
He was noted being unable to rise from a squatting position 
without the aid of a chair.  X-ray examinations showed 
Pellegrini-Stieda calcifications along the medial collateral 
ligament, ossification adjacent to the medial condyle of the 
tibia probable representing non-united avulsion, irregularity 
of the lateral intercondylar tubercle of the tibia probably 
from posterior cruciate ligament damage, and mild 
hypertrophic changes around the knee joint.  His right knee 
demonstrated crepitance but was otherwise stable and non-
tender with no effusion.

On VA examination in June 2000, the veteran described 
progressively worsening right knee pain.  He had daily 
morning stiffness and could uncomfortably walk one block.  He 
could sit for one half hour and climb one flight of stairs.  
He had difficulty going down stairs due to knee buckling.  On 
examination, his deep knee bend was limited to 30 degrees 
being limited to 5 occasions due to pain.  He had marked 
crepitance with flexion and extension.  The right knee could 
flex to 90 degrees and extend to 0 degrees.  His mediolateral 
collateral ligaments were stable.  His Lachman's and 
McMurray's tests were negative.  The examiner diagnosed post-
traumatic degenerative joint disease of the right knee with 
limitation of motion.  The examiner exhibited significant 
pain on motion with an estimated 20 degree motion loss.

An August 2000 clinical consultation recorded the veteran's 
complaint of chronic right knee pain with stiffness and 
soreness, especially in the morning.  His pain varied from 5 
to 8 on a 10 point scale.  Examination showed a genu varus 
deformity, joint hypertrophy and 4+ to 5- strength.  He 
declined consideration of a total knee arthroplasty (TKA).  
He was noted to have an antalgic gait in December 2000. 

On VA examination in February 2001, the veteran described 
right knee pain exacerbated by use, particularly with 
negotiating stairs.  He needed to stop two or three times on 
one flight of stairs.  Examination showed no swelling, 
tenderness or deformity.  The right knee demonstrated 0 
degrees of extension and 100 degrees of flexion with verbal 
complaints of pain.  The ligaments were stable on valgus and 
varus stress.  His anterior drawer sign was negative, and 
strength was within normal limits.  The examiner diagnosed 
right knee osteoarthritis with limited motion.  The examiner 
estimated an additional 5 to 10 degree loss of flexion due to 
flare-ups and pain with repeated use.  There was no 
additional loss of range of motion because of impaired 
endurance, weakness or incoordination.

A November 2001 VA clinical record indicated an impression of 
severe osteoarthritis (OA) of the right knee.  The veteran 
was using a cane.  His prescriptions included ibuprofen, 
capsaicin cream and glucosamine.

On VA examination in September 2002, the veteran described 
instances of right knee give-way requiring support.  He had a 
recent instance of falling down.  He further reported foot 
burning and leg cramps.  On examination, the right knee 
showed no swelling or deformity.  His range of motion 
measured 2 degrees of extension to 70 degrees of flexion with 
pain at the knee joint.  After repeated flexion and 
extension, he had 10 degrees of extension with pain and 64 
degrees of flexion associated with pain.  There was moderate 
mediolateral instability on valgus and varus stress.  He had 
negative Drawer's and Lachman's signs.  His strength was 5-/5 
on the quadriceps and hamstrings as compared to the left.  
His gait was assisted with use of a cane.  The examiner 
diagnosed traumatic arthritis of the right knee with internal 
derangement, limited motion, and moderate mediolateral 
instability.

An April 2003 clinical record showed that the veteran was 
considering a right knee replacement due to severe 6-8/10 
pain.  In October 2003, he indicated that his knee pain 
limited his walking to 100 yards.  Examination showed varus 
positioning with some internal rotation deformity, range of 
motion from 5 to 95 degrees, stable ligaments and non-painful 
McMurray's.  At that time, an x-ray examination showed severe 
osteoarthritis in the medial compartment of the knee joint; 
massive ossification at the medial aspect of the femoral 
condyle and tibial plateau; extensive ossifications in the 
remaining margins of the knee joint; and moderate 
osteoarthritis in the patellofemoral compartment.  He was 
prescribed a canted heel wedge, an unloader knee brace, 
Tylenol, ibuprofen and Ultram.  A November 2003 examination 
showed right knee swelling with range of motion from 5 to 95 
degrees.  A TKA was recommended in December 2003 at which 
time range of motion was from 3 to 100 degrees.  An 
orthopedic consultation in April 2004 indicated that the 
right knee was reasonably stable.  In October 2004, his range 
of motion measured from 0 to 120 degrees.

On VA examination in February 2005, the veteran reported that 
walking was very difficult requiring the use of a cane and 
knee brace.  He described right knee weakness with a give-way 
tendency.  He could not squat or stand for more than 5 
minutes.  On examination, he walked with a very slow and 
cautious reciprocal gait assisted with a knee brace and cane.  
The right knee showed active and passive motion from 0 to 80 
degrees with repeated squatting showing pain from 70 to 80 
degrees of flexion.  The examiner estimated that his day-to-
day range of motion was from 0 to 70 degrees with an 
additional 10 degree loss of flexion due to painful motion, 
instability and weakness.  He had moderate instability on 
valgus and varus testing, but no laxity of the anterior 
cruciate ligament.  His strength was good.  X-ray examination 
showed extremely severe osteoarthritis with moderate 
subluxation in the medial compartment, mild osteoarthritis in 
the lateral compartment, and mild to moderate osteoarthritis 
in the patellofemoral joint.

Subsequent VA clinical records showed continued complaint of 
right knee pain.  An April 2005 orthopedic consultation noted 
that the veteran's medial joint space was "bone-bone" and a 
TKA was planned for November 2005.

The veteran has held a 20 percent rating for internal 
derangement of the right knee under Diagnostic Code 5257.  
This rating contemplates moderate impairment due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  A 30 percent rating is 
warranted for severe impairment due to recurrent subluxation 
or lateral instability.  Id.  He also holds a separate 10 
percent rating for traumatic arthritis with limitation of 
motion.  See VAOPGCPREC 9-98 (August 14, 1998).  His 
limitation of motion is separately evaluated under section F 
of this decision.

The veteran has reported instances of right knee give-way 
occurring during the appeal period.  VA examination in 
September 2002 and February 2005 described moderate 
instability on varus and valgus testing while the remainder 
of VA examination reports and clinical records describe his 
ligaments as being reasonably intact or stable.  There are no 
clinical assessments describing severe instability or 
subluxation.  The preponderance of the evidence shows that 
the veteran's internal derangement of the right knee is 
manifested by no more than moderate instability or 
subluxation.

F.  Right knee traumatic arthritis

Degenerative or traumatic arthritis which is part and parcel 
of service connected knee disability which may be separately 
rated for disability involving instability or subluxation.  
See VAOPGCPREC 9-98 (August 14, 1998).  The current 10 
percent rating under Diagnostic Code 5010 provides for 
arthritis established by x-ray findings with painful but 
noncompensable limitation of motion.  Diagnostic Codes 5260 
and 5261 provide noncompensable ratings when flexion is 
limited to 60 degrees or extension is limited to 5 degrees, 
respectively.  A 10 percent rating would require flexion 
limited to 45 degrees or extension limited to 10 degrees and 
a 20 percent rating would require flexion limited to 30 
degrees or extension limited to 15 degrees.  Normal range of 
motion of the knee is measured from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2006).  
Separate ratings may be granted based on limitation of 
flexion and limitation of extension of the same knee joint.  
VAOPGCPREC 09-04 (Sept. 17, 2004).

The lay and medical evidence shows that the veteran's 
traumatic arthritis of the right knee is manifested by 
limitation of extension to 10 degrees and limitation of 
flexion to 64 degrees when considering functional impairment 
on use.  VA examination in September 2002 showed the right 
knee demonstrated 10 degrees of extension, and 64 degrees of 
flexion, due to pain on repeated movement.  His other 
measurements of record, contained in clinical records and 
examination reports, show greater range of motion findings.  
The Board finds that the veteran's limitation of motion is as 
stated in the September 2002 when consideration is given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, such 
findings do not result in any increase in compensation.  
Flexion limited to 64 degrees warrants the assignment of a 0 
percent rating under  Diagnostic Code 5260.  A compensable 
rating for limitation of extension under Diagnostic Code 5261 
would negate the 10 percent rating assigned for 
noncompensable limitation of motion with x-ray confirmed 
arthritis under Diagnostic Code 5010.  The veteran's 
functional limitation of flexion falls well short of the 
criteria for the next higher rating under Diagnostic Code 
5260, and his functional limitation of extension falls short 
of being limited to 15 degrees for consideration of the next 
higher rating under Diagnostic Code 5261.  

Furthermore, while the veteran's right knee symptoms are 
significant, there is no competent evidence that he has 
experienced incapacitating episodes of right knee arthritis 
to warrant consideration of the maximum 20 percent rating 
under Diagnostic Code 5010.


G.  Residuals of fracture of the right radius and ulna

The veteran's residuals of fracture of the right radius and 
ulna with dislocation of the right lunate bone with traumatic 
arthritis have been rated as 10 percent disabling under 
Diagnostic Code 5215-5010.  Diagnostic Code 5215 provides for 
a 10 percent rating for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees or where palmar 
flexion is limited in line with forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006).  This is the highest schedular 
disability rating available under that Diagnostic Code.  See 
38 C.F.R. § 4.25 (2006).  A higher rating is available under 
Diagnostic Code 5214.  However, that provision requires the 
presence of ankylosis.  As indicated in the evidence reported 
in section A, ankylosis is not present in the veteran's case.  


H.  Laceration wound of the scalp

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118.  A scar is rated according to location, 
type, and characteristics.  Separate ratings may be assigned 
based upon appearance, healing, and/or impairment of function 
of the part affected.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Effective on August 30, 2002, the regulations 
pertaining to evaluating disabilities of the skin were 
revised.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  
There were minor corrections to the criteria issued at a 
later date.  See 67 Fed. Reg. 58448 (Sept. 16, 2002).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).  

Under the criteria in effect prior to August 30, 2002, a 10 
percent evaluation for disfiguring scars of the head, face or 
neck which are moderately disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999-2002).  Pursuant to Diagnostic 
Code 7803, a 10 percent rating was warranted for a 
superficial scar disability that is poorly nourished with 
repeated ulceration.  Pursuant to Diagnostic Code 7804, a 
maximum 10 percent disability rating is assignable for tender 
and painful scars.  Pursuant to Diagnostic Code 7805, scars 
may also be rated on limitation of function of the part 
affected.  

Under the criteria in effect since August 30, 2002, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003-2006).

Pursuant to Diagnostic Code 7803, a 10 percent rating is 
warranted for an unstable superficial scar.  Under Diagnostic 
Code 7805, a 10 percent rating is warranted for a superficial 
scar that is painful on examination.  Diagnostic Code 7805 
remains unchanged.

A VA examiner in February 2001 described the veteran as 
having a well-healed old laceration scar on the head that was 
almost invisible and covered with hair.  VA examination in 
September 2002 described the laceration wound as healed with 
no visible scar.  VA examination in February 2005 showed no 
visible scar as a residual of the old, healed laceration 
wound.  The veteran himself does not describe any abnormal 
characteristics involving appearance, healing, and/or 
impairment of function of the part affected.  On this record, 
the preponderance of the evidence establishes that the 
veteran's laceration wound of the scalp is not visible and is 
asymptomatic.  As such, a compensable rating is not warranted 
under the criteria for rating skin disabilities in effect 
prior to and after August 30, 2002.


I.  TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disabilities.  His disabilities result from the single event 
of his inservice motor vehicle accident so that he has a 
combined 80 percent disability rating for service-connected 
disabilities that meets the schedular criteria for a TDIU 
rating.  See 38 C.F.R. § 4.16(a)(2) (2006).  Thus, he would 
be entitled to TDIU if the evidence shows that, due to his 
service-connected disabilities, he is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
§ 3.340, 3.341, 4.16 (2006).  His age may not be considered a 
factor.  38 C.F.R. § 3.341(a) (2006). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC Op. No. 75-91 (Dec. 27, 1991).  
However, a TDIU claim is limited to the issue as to whether a 
claimant is capable of performing the physical and mental 
acts required by employment, and not whether he/she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The veteran's educational experience includes training at the 
Colorado School of Trades.  His vocational experience 
includes working as a lather, a construction worker, a park 
guide, a dance instructor, an athletic director and raising 
quarter horses on a farm.  In March 2004, he provided 
credible testimony regarding the work and activity 
limitations imposed upon him by his multiple service 
connected disabilities.  Significantly, his service-connected 
disabilities involve substantial limitations in both upper 
extremities and his right lower extremity.  There is medical 
evidence that he cannot engage in more than sedentary 
employment due to his service connected right lower 
extremity.  There is also medical evidence that his major 
right hand is essentially non-functional in an employment 
environment, except for his ability to "hunt and peck" 
letters on a keyboard.  His remaining minor left upper 
extremity is affected by inversion of carrying angle and 
limitation of motion of the elbow and shoulder that is of 
service connected origin.  On this record, in particular the 
fact that there is substantial impairment to three 
extremities of service connected origin, the Board finds that 
reasonable doubt exists as to whether the veteran is able to 
secure and follow substantially gainful employment as a 
result of service connected disabilities.  With application 
of the doctrine of the benefit of the doubt, the Board grants 
the claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b) 
(West 2002).

ORDER

The claim for an increased disability evaluation for weakness 
and sensory impairment, right hand, is denied.

The claim for an increased disability evaluation for 
fracture, left humerus with deformity and marked inversion of 
the carrying angle, is denied.




The claim for an increased disability evaluation for 
degenerative joint disease, left shoulder, secondary to 
fracture of the humerus with deformity and inversion of the 
carrying angle, is denied.

The claim for an increased disability evaluation for left 
elbow with arthritis and limitation of motion is denied.

The claim for an increased disability evaluation for internal 
derangement, right knee, is denied.

The claim for an increased disability evaluation for right 
knee traumatic arthritis is denied.

The claim for an increased disability evaluation for 
fracture, right radius and ulna with dislocation of the right 
lunate bone with traumatic arthritis, is denied.

The claim for a compensable evaluation for a laceration wound 
of the scalp is denied.

The claim of entitlement to TDIU is granted, subject to 
regulations governing the award of monetary benefits.


REMAND

In August 2004, the Board remanded the issue of reopening a 
claim of service connection for a low back disorder to 
correct a VCAA notice deficiency.  In March 2006, the United 
States Court of Appeals for Veterans Claims (CAVC) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  The CAVC further explained that a 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

The RO sent the veteran corrective VCAA letters in September 
2004 and January 2005, prior to the holding in Kent.  These 
notices letters do not adequately inform the veteran of the 
reason for the prior final denial, and the evidence that is 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  As such, the claim to reopen must be 
remanded for notice that complies with the holding in Kent.  
On remand, the RO should also notify the veteran of the 
evidence and/or information necessary to establish a 
disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
following: 
    a) notice that complies with the 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006); and
    b) notice that complies with the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain complete clinical records from 
the Denver, Colorado VA Medical Center, 
dated since July 2005.

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time to respond.  
The claim should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


